            Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 1 of 42




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

MICHAL KUCHARSKI, Individually and                  Case No.
on Behalf of All Others Similarly Situated,

                                Plaintiff,          CLASS ACTION COMPLAINT
                                                    FOR VIOLATIONS OF THE
                      v.                            FEDERAL SECURITIES LAWS

DIDI GLOBAL INC. f/k/a XIAOJU
KUAIZHI INC., WILL WEI CHENG,                       JURY TRIAL DEMANDED
ALAN YUE ZHUO, JEAN QING LIU,
STEPHEN JINGSHI ZHU, ZHIYI CHEN,
MARTIN CHI PING LAU, KENTARO
MATSUI, ADRIAN PERICA, and
DANIEL YONG ZHANG,

                               Defendants.


       Michal Kucharski (“Plaintiff”), individually and on behalf of all others similarly situated,

by and through Plaintiff’s attorneys, alleges the following based upon the investigation of

Plaintiff’s counsel, except as to allegations specifically pertaining to Plaintiff, which are based

upon personal knowledge. The investigation of counsel included, among other things, a review of

the public filings made by DiDi Global Inc. f/k/a Xiaoju Kuaizhi Inc. (“DiDi” or the “Company”)

with the United States (“U.S.”) Securities and Exchange Commission (“SEC”), press releases and

media reports issued by the Company, news reports about the Company, and other publicly

available information concerning DiDi, including, but not limited to, publicly available trading

data relating to the price and trading volume of DiDi securities and analyst reports.

                                  NATURE OF THE ACTION

       1.      This is a securities class action brought by Plaintiff under Sections 11 and 15 of the

Securities Act of 1933 (the “Securities Act”) and under Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”) on behalf of persons and entities that purchased or
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 2 of 42




otherwise acquired publicly traded DiDi securities: (a) pursuant and/or traceable to the registration

statement and prospectus (collectively, the “Registration Statement”) issued in connection with

the Company’s June 2021 initial public offering (the “IPO” or the “Offering”); and/or (b) between

June 30, 2021 and July 21, 2021, inclusive (the “Class Period”).

       2.      DiDi purports to be the world’s largest mobility technology platform. Its four key

components are: shared mobility, auto solutions, electronic mobility, and autonomous driving.

The Company claims to be the “go-to brand in China for shared mobility,” offering a range of

services including ride hailing, taxi hailing, chauffeur, hitch, and other forms of shared mobility

services.

       3.      On June 10, 2021, DiDi (then named Xiaoju Kuaizhi Inc.) filed a registration

statement on Form F-1 with the SEC to register its Class A ordinary shares, which, collectively

with subsequently filed amendments on Forms F-1/A and F-1MEF, a registration statement on

Form F-6, and a June 30, 2021 prospectus on Form 424B4 (the “Prospectus”), forms part of the

registration statement for the Company’s IPO (the “Registration Statement”).

       4.      In the IPO and pursuant to the Registration Statement, including the Prospectus, the

Company sold approximately 316,800,000 American Depositary Shares (“ADSs” or “shares”) at

a price of $14.00 per share, not including the underwriters’ option to sell an additional 47,520,000

ADSs. Four ADSs represent one Class A ordinary share. The Company received proceeds of

approximately $4,331.6 million from the Offering, net of underwriting discounts and

commissions. The proceeds from the IPO were purportedly to be used to invest in the Company’s

technology capabilities, grow its presence in certain international markets, introduce new products

and expand existing offerings, and general corporate purposes.




                                                 2
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 3 of 42




       5.      On July 2, 2021, multiple news outlets reported that the Cyberspace Administration

of China (“CAC”) had posted an announcement that the CAC had launched an investigation into

DiDi to protect national security and the public interest.

       6.      Also on July 2, 2021, DiDi issued a press release entitled “DiDi announces

CyberSecurity Review in China,” confirming that the Company was under investigation and

stating that “pursuant to the announcement posted by the PRC’s Cyberspace Administration Office

on July 2, 2021, DiDi is subject to cybersecurity review by the authority.” The Company’s press

release also states “[d]uring the review, DiDi is required to suspend new user registration in

China.”

       7.      On this news, the Company’s share price fell $0.87 per share, or approximately

5.3%, to close at $15.53 per share on July 2, 2021, on unusually heavy trading volume.

       8.      On Sunday, July 4, 2021, DiDi issued a press release entitled “DiDi Announces

App Takedown in China[,]” which announced, in relevant part, that the CAC ordered smartphone

app stores to stop offering the “DiDi Chuxing” app because the DiDi app “collect[ed] personal

information in violation of relevant PRC laws and regulations.” Though users who previously

downloaded the DiDi app could continue to use it, DiDi stated that “the app takedown may have

an adverse impact on its revenue in China.”

       9.      On July 5, 2021, The Wall Street Journal reported that “[w]eeks before Didi Global,

Inc. went public in the U.S., China’s cybersecurity watchdog suggested the Chinese ride-hailing

giant delay its initial public offering and urged it to conduct a thorough self-examination of its

network security, according to people with knowledge of the matter.” Subsequently, Bloomberg

and other sources reported on July 6, 2021, that the CAC had asked DiDi at least three months

earlier to delay its IPO because of national security concerns.




                                                  3
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 4 of 42




       10.     On this news, the Company’s share price fell $3.04 per share, or 19.6%, to close at

$12.49 per share on July 6, 2021, on unusually heavy trading volume.

       11.     On July 9, 2021, The Wall Street Journal published an article entitled “China

Orders Stores to Remove More Apps Operated by Didi: Cyber watchdog says the apps illegally

collect personal data” which reported, among other things, that “China ordered mobile app stores

to remove 25 more apps operated by Didi Global Inc.’s [] China arm, saying the apps illegally

collect personal data, escalating its regulatory actions against the ride-hailing company”; that

“[t]he cyber watchdog also banned websites and platforms from providing access to Didi-linked

services in China”; that “Didi said it will follow the authorities’ orders” and “guarantees personal

data security”; that “[t]he latest regulatory actions could further dent Didi’s business in its home

market, which the company relies heavily on for revenue”; and that “[s]ome rivals have already

started marketing more aggressively in recent days in an effort to steal market share.”

       12.     On July 12, 2021, before market hours, the Company issued a press release entitled

“Didi Announces Takedown of Additional Apps in China” which announced, inter alia, that “the

CAC stated that it was confirmed that 25 apps operated by the Company in China, including the

apps used by users and drivers, had the problem of collecting personal information in serious

violation of relevant PRC laws and regulations”; that “[p]ursuant to the PRC’s Cybersecurity Law,

the CAC notified app stores to take down these apps and cease to provide viewing and

downloading service in China” and required the Company to “rectify the problem to ensure the

security of users’ personal information”; and that “[t]he Company expects that the app takedown

may have an adverse impact on its revenue in China.”

       13.     On this news, the Company’s share price fell $0.87 per share, or approximately

7.23%, to close at $11.16 per share on July 12, 2021, further damaging investors.




                                                 4
              Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 5 of 42




        14.      On July 16, 2021, The Wall Street Journal published an article entitled “China

Sends State Security, Police Officials to Didi for Cybersecurity Probe” which reported, among

other things, that “China sent regulators including state security and police officials to Didi Global

Inc.’s [] ride-hailing business on Friday as part of a cybersecurity investigation”; that “[p]otential

outcomes include financial penalties, suspensions of business licenses and criminal charges”; and

that “[t]he large number of ministries participating in the probe also highlights the breadth of the

data Didi holds and that is now coming under regulatory scrutiny.”

        15.      On July 18, 2021, The Wall Street Journal published an article entitled “In the New

China, Didi’s Data Becomes a Problem” which reported on the amount and types of data the

Company holds and compiles, including that, among other things, “[u]sers turn over their

cellphone numbers, which in China are linked to their real names and identifications”; that “[t]hey

also often voluntarily share photos, frequent destinations such as home and office, their gender,

age, occupation and companies”; that “[t]o use other Didi services such as carpooling or bike

sharing, customers might also have to share other personal information including facial-

recognition data”; that “[d]rivers must give Didi their real names, vehicle information, criminal

records, and credit- and bank-card information”; that “[t]he 25 million daily rides on its platform

in China feed a database of pickup points, destinations, routes, distance and duration”; and that “a

Guangdong province transportation official said the company hadn’t fully complied with

regulations . . . .”

        16.      On this news, the Company’s share price fell $0.91 per share, or 7.6%, to close at

$11.06 per share on July 19, 2021, further damaging investors.

        17.      Finally, on July 22, 2021, before market hours, Bloomberg published an article

entitled “China Weighs Unprecedented Penalty for Didi After U.S. IPO” which reported, inter




                                                  5
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 6 of 42




alia, that “Chinese regulators are considering serious, perhaps unprecedented, penalties for Didi

Global Inc. after its controversial initial public offering last month”; that “[r]egulators are weighing

a range of potential punishments, including a fine, suspension of certain operations or the

introduction of a state-owned investor”; that “[a]lso possible is a forced delisting or withdrawal of

Didi’s U.S. shares”; and that “Beijing is likely to impose harsher sanctions on Didi than on Alibaba

Group Holding Ltd., which swallowed a record $2.8 billion fine[.]”

       18.     On this news, the Company’s share price fell $3.44 per share, or nearly 30%, over

the next two trading days to close at $8.06 per share on July 23, 2021, further damaging investors.

       19.     As of the time this Complaint was filed, the price of DiDi ADSs continues to trade

below the $14.00 per ADS Offering price, damaging investors.

       20.     The Registration Statement was materially false and misleading and omitted to state

material adverse facts. Throughout the Class Period, including in the Registration Statement,

Defendants made materially false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operations, and prospects. Specifically,

Defendants failed to disclose to investors that: (i) DiDi’s apps did not comply with applicable laws

and regulations governing privacy protection and the collection of personal information; (ii) the

CAC had already asked DiDi weeks or months prior to the IPO to delay its IPO to conduct a self-

examination of its network security and because of national security concerns; (iii) the Company

was likely to incur heightened regulatory scrutiny and adverse regulatory action by ignoring the

CAC’s request to postpone the IPO; (iv) as a result of the foregoing, DiDi’s apps were reasonably

likely to be taken down from app stores in the People’s Republic of China (the “PRC” or “China”),

which would have an adverse effect on its financial results and operations; and (v) as a result of




                                                   6
                Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 7 of 42




the foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects were materially misleading and/or lacked a reasonable basis.

        21.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

        22.      The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act (15

U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §

240.10b-5).

        23.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the Exchange

Act (15 U.S.C. § 78aa(c)).

        24.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) as DiDi’s

ADSs trade on the New York Stock Exchange (“NYSE”) in this Judicial District and many of the

underwriters of DiDi’s IPO have offices in this Judicia District. The Prospectus also makes

reference to the “United States District Court for the Southern District of New York” as the

appropriate venue, or alternatively the state courts of New York if this Judicial District lacks

jurisdiction.

        25.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

U.S. mail, interstate telephone communications, and the facilities of a national securities exchange.




                                                  7
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 8 of 42




                                            PARTIES

       26.     Plaintiff, as set forth in the accompanying Certification, incorporated by reference

herein, purchased or otherwise acquired DiDi securities pursuant and/or traceable to the

Registration Statement issued in connection with the Company’s IPO, and/or DiDi securities

during the Class Period, and suffered damages as a result of the federal securities law violations

and false and/or misleading statements and/or material omissions alleged herein.

       27.     Defendant DiDi is incorporated under the laws of the Cayman Islands with its

principal executive offices located in Beijing, China. DiDi’s shares trade on the NYSE under the

symbol “DIDI.”

       28.     Defendant Will Wei Cheng (“Cheng”) was, at all relevant times, the Chairman of

the Board of Directors and the Chief Executive Officer of the Company, and signed or authorized

the signing of the Company’s Registration Statement filed with the SEC.

       29.     Defendant Alan Yue Zhuo (“Zhuo”) was, at all relevant times, the Chief Financial

Officer of the Company, and signed or authorized the signing of the Company’s Registration

Statement filed with the SEC.

       30.     Defendants Cheng and Zhuo (collectively, the “Exchange Act Individual

Defendants”), because of their positions with the Company, possessed the power and authority to

control the contents of the Company’s reports to the SEC, press releases and presentations to

securities analysts, money and portfolio managers and institutional investors, i.e., the market. The

Exchange Act Individual Defendants were provided with copies of the Company’s reports and

press releases alleged herein to be misleading prior to, or shortly after, their issuance and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information available to them, the Exchange Act




                                                 8
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 9 of 42




Individual Defendants knew that the adverse facts specified herein had not been disclosed to, and

were being concealed from, the public, and that the positive representations which were being

made were then materially false and/or misleading. The Exchange Act Individual Defendants are

liable for the false statements pleaded herein.

       31.     Defendant Jean Qing Liu (“Liu”) was a Director and the President of the Company

and signed or authorized the signing of the Company’s Registration Statement filed with the SEC.

       32.     Defendant Stephen Jingshi Zhu (“Zhu”) was a Director, Senior Vice President, and

Chief Executive Officer of International Business Group of the Company and signed or authorized

the signing of the Company’s Registration Statement filed with the SEC.

       33.     Defendant Zhiyi Chen (“Chen”) was a Director of the Company and signed or

authorized the signing of the Company’s Registration Statement filed with the SEC.

       34.     Defendant Martin Chi Ping Lau (“Lau”) was a Director of the Company and signed

or authorized the signing of the Company’s Registration Statement filed with the SEC.

       35.     Defendant Kentaro Matsui (“Matsui”) was a Director of the Company and signed

or authorized the signing of the Company’s Registration Statement filed with the SEC.

       36.     Defendant Adrian Perica (“Perica”) was a Director of the Company and signed or

authorized the signing of the Company’s Registration Statement filed with the SEC.

       37.     Defendant Daniel Yong Zhang (“Zhang”) was a Director of the Company and

signed or authorized the signing of the Company’s Registration Statement filed with the SEC.

       38.     Defendants Cheng, Zhuo, Liu, Zhu, Chen, Lau, Matsui, Perica, and Zhang are

collectively referred to hereinafter as the “Individual Defendants.”




                                                  9
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 10 of 42




                              SUBSTANTIVE ALLEGATIONS

                                          Background

       39.     DiDi purports to be the world’s largest mobility technology platform. Its four key

components are: shared mobility, auto solutions, electronic mobility, and autonomous driving.

The Company claims to be the “go-to brand in China for shared mobility,” offering a range of

services including ride hailing, taxi hailing, chauffeur, hitch, and other forms of shared mobility

services.

                  Materially False and Misleading Statements Issued in the
                           Registration Statement and Prospectus

       40.     On June 10, 2021, the Company filed a registration statement on Form F-1 with the

SEC to register its Class A ordinary shares, which forms part of the Registration Statement.

       41.     On June 24, 2021, the Company filed a registration statement on Form F-6 with the

SEC to register its ADSs, which forms part of the Registration Statement.

       42.     On June 24, 2021, the Company filed Amendment No. 1 to the Registration

Statement with the SEC on Form F-1A, which forms part of the Registration Statement.

       43.     On June 28, 2021, the Company filed Amendment No. 2 to the Registration

Statement with the SEC on Form F-1A, which forms part of the Registration Statement.

       44.     On June 29, 2021, the Company filed a Form F-1MEF, which forms part of the

Registration Statement. The Registration Statement was declared effective the same day.

       45.     On June 30, 2021, the Company filed its Prospectus on Form 424B4 with the SEC,

which forms part of the Registration Statement. As stated above in ¶ 4, in the IPO, the Company

sold approximately 316,800,000 shares at a price of $14.00 per share, not including the

underwriters’ option. Four ADSs represent one Class A ordinary share. The Company estimated

it would receive net proceeds of approximately $4.3 billion from the Offering (or $4.98 billion if



                                                10
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 11 of 42




the underwriters exercised their option to purchase additional ADSs in full) after deducting the

underwriting discounts, commissions and estimated Offering expenses. The proceeds from the

IPO were purportedly to be used to invest in the Company’s technology capabilities, grow its

presence in certain international markets outside of China, introduce new products and expand

existing offerings, and general corporate purposes.

       46.     The Registration Statement was negligently prepared and, as a result, contained

untrue statements of material facts or omitted to state other facts necessary to make the statements

made not misleading, and was not prepared in accordance with the rules and regulations governing

its preparation.

       47.     Under applicable SEC rules and regulations, the Registration Statement was

required to disclose known trends, events or uncertainties that were having, and were reasonably

likely to have, an impact on the Company’s continuing operations.

       48.     The Registration Statement acknowledged that DiDi is “subject to numerous laws

and regulations that address privacy, data protection and the collection, storing, sharing, use,

disclosure and protection of certain types of data in various jurisdictions . . . including the Data

Security Law promulgated by the Standing Committee of the National People’s Congress of China

in June 2021, which will take effect in September 2021” and purported to warn of the risks of

failure to comply with regulation enacted by the PRC government in the areas of Internet Security

and Privacy Protection, although these risks had already materialized and the CAC had already

asked DiDi to postpone the IPO. Specifically, the Registration Statement represented as follows:

       Regulation Relating to Internet Security

       The PRC government has enacted various laws and regulations with respect to
       internet security and protection of personal information from any inappropriate
       collection activities, abuse or unauthorized disclosure. Internet information in the
       PRC is regulated and restricted from a national security standpoint . . . .



                                                11
    Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 12 of 42




According to the Cybersecurity Law and other related laws and regulations, internet
service providers are required to take measures to ensure internet security by
complying with security protection obligations, formulating cybersecurity
emergency response plans, and providing technical assistance and support for
public security and national security authorities. In addition, any collection, process
and use of a user’s personal information must be subject to the consent of the user,
be legal, rational and necessary, and be limited to specified purposes, methods and
scopes. An internet service provider must also keep such information strictly
confidential, and is further prohibited from divulging, tampering with or destroying
any such information, or selling or providing such information to other parties
illegally.

Failure to comply with the above laws and regulations may subject the internet
service providers to administrative penalties including, without limitation, fines,
suspension of business operation, shut-down of the websites, revocation of
licenses and even criminal liabilities.

On June 10, 2021, the Standing Committee of the National People’s Congress of
China promulgated the Data Security Law, which will take effect in September
2021. The Data Security Law provides for data security and privacy obligations on
entities and individuals carrying out data activities . . . . As the Data Security Law
was recently promulgated and has not yet taken effect, we may be required to make
further adjustments to our business practices to comply with this law.

Regulations Relating to Privacy Protection

In recent years, PRC government authorities have enacted laws and regulations on
internet use to protect personal information from any unauthorized disclosure. The
Cyber Security Law imposes certain data protection obligations on network
operators, including that network operators may not disclose, tamper with, or
damage users’ personal information that they have collected, or provide users’
personal information to others without consent. Exempted from these rules is
information irreversibly processed to preclude identification of specific individuals.
Moreover, network operators are obligated to delete unlawfully collected
information and to amend incorrect information.

The Several Provisions on Regulating the Market Order of Internet Information
Services, issued by the MIIT on December 29, 2011 and effective on March 15,
2012, stipulate that internet information service providers may not collect any user
personal information or provide any such information to third parties without the
consent of a user, unless otherwise stipulated by laws and administrative
regulations. “User Personal information” is defined as information relevant to the
users that can lead to the recognition of the identity of the users independently or
in combination with other information. An internet information service provider
must expressly inform the users of the method, content and purpose of the
collection and processing of such user personal information and may only collect



                                          12
    Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 13 of 42




such information as necessary for the provision of its services. An internet
information service provider is also required to properly store user personal
information, and in case of any leak or likely leak of the user personal information,
the internet information service provider must take immediate remedial measures
and, in severe circumstances, make an immediate report to the telecommunications
regulatory authority.

The Decision on Strengthening the Protection of Online Information, issued by the
Standing Committee of the National People’s Congress on December 28, 2012, and
the Order for the Protection of Telecommunication and Internet User Personal
Information, issued by the MIIT on July 16, 2013, stipulate that any collection and
use of user personal information must be subject to the consent of the user, abide
by the principles of legality, rationality and necessity and be within the specified
purposes, methods and scope. An internet information service provider must also
keep such information strictly confidential, and is further prohibited from
divulging, tampering with or destroying any such information, or selling or proving
such information to other parties. An internet information service provider is
required to take technical and other measures to prevent the collected personal
information from any unauthorized disclosure, damage or loss. Any violation of the
above decision or order may subject the internet information service provider to
warnings, fines, confiscation of illegal gains, revocation of licenses, cancelation
of filings, closedown of websites or even criminal liabilities.

With respect to the security of information collected and used by mobile apps,
pursuant to the Announcement of Conducting Special Supervision against the
Illegal Collection and Use of Personal Information by Apps, which was issued by
the [CAC], the MIIT, the Ministry of Public Security, and the State Administration
for Market Regulation on January 23, 2019, app operators shall collect and use
personal information in compliance with the Cyber Security Law and shall be
responsible for the security of personal information obtained from users and take
effective measures to strengthen personal information protection. Furthermore,
app operators shall not force their users to make authorization by means of default
settings, bundling, suspending installation or use of the app or other similar means
and shall not collect personal information in violation of laws, regulations or breach
of user agreements. Such regulatory requirements were emphasized by the Notice
on the Special Rectification of Apps Infringing upon User’s Personal Rights and
Interests, which was issued by MIIT on October 31, 2019. On November 28, 2019,
the [CAC], the MIIT, the Ministry of Public Security and the State Administration
for Market Regulation jointly issued the Methods of Identifying Illegal Acts of
Apps to Collect and Use Personal Information. This regulation further illustrates
certain commonly seen illegal practices of app operators in terms of personal
information protection and specifies acts of app operators that will be considered
as “collection and use of personal information without users’ consen.t [sic]”

On May 28, 2020, the National People’s Congress adopted the Civil Code, which
came into effect on January 1, 2021. Pursuant to the Civil Code, the personal



                                         13
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 14 of 42




       information of a natural person shall be protected by the law. Any organization or
       individual shall legally obtain such personal information of others when necessary
       and ensure the safety of such information, and shall not illegally collect, use,
       process or transmit personal information of others, or illegally purchase or sell,
       provide or disclose personal information of others.

(Emphases in bold and italics added.)

       49.     The Registration Statement’s generic disclosures about China’s internet security

regulations contrasted with the Company’s specific disclosures regarding the risks of relevant

Chinese authorities’ anti-trust and anti-monopoly investigations. The Registration Statement

stated, in pertinent part, the following regarding relevant regulations, discussions, investigations,

and proceedings:

       LEGAL PROCEEDINGS

       We are regularly subject to various types of legal proceedings by drivers,
       consumers, employees, commercial partners, competitors, and government
       agencies, among others, as well as investigations and other administrative or
       regulatory proceedings by government agencies. In the ordinary course of our
       business, various parties claim that we are liable for damages related to accidents
       or other incidents involving drivers, consumers or other third parties on our
       platform. We are also subject to contractual disputes with drivers and other third
       parties. We are currently named as a defendant in a number of matters related to
       accidents or other incidents involving drivers, consumers and other third parties,
       and in matters related to contract disputes. Furthermore, we are involved in disputes
       with third parties asserting, among other things, alleged infringement of their
       intellectual property rights.

       There is no pending or threatened legal proceeding that individually, in our
       opinion, is likely to have a material impact on our business, financial condition
       or results of operations. However, results of litigation and claims are inherently
       unpredictable and legal proceedings related to such accidents or incidents could, in
       the aggregate, have a material impact on our business, financial condition and
       results of operations. Regardless of the outcome, litigation can have an adverse
       impact on us because of defense and settlement costs individually and in the
       aggregate, diversion of management resources and other factors.

(Emphasis in bold and italics added.)




                                                 14
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 15 of 42




       50.     Rather than disclose known discussions into the Company’s practices and non-

compliance with relevant laws, the Registration Statement provided boilerplate risk warnings

about potential contingent future issues that may occur. While these risk statements acknowledged

the material importance to investors of China’s regulatory regime and potential investigations in

into the Company, these statements neglected to warn investors of the ongoing technology-based

issues, investigations, and discussions concerning the Company. For example, as to data privacy,

the Registration Statement disclosed the following risks, in relevant part, that could affect the

Company:

       Our business is subject to a variety of laws, regulations, rules, policies and other
       obligations regarding privacy, data protection and information security. Any losses,
       unauthorized access or releases of confidential information or personal data could
       subject us to significant reputational, financial, legal and operational consequences.

       We receive, transmit and store a large volume of personally identifiable information
       and other data on our platform. We are subject to numerous laws and regulations
       that address privacy, data protection and the collection, storing, sharing, use,
       disclosure and protection of certain types of data in various jurisdictions. See
       “Regulation” for laws, rules and regulations applicable to us, including the Data
       Security Law promulgated by the Standing Committee of the National People’s
       Congress of China in June 2021, which will take effect in September 2021.
       Interpretation, application and enforcement of these laws, rules and regulations
       evolve from time to time and their scope may continually change, through new
       legislation, amendments to existing legislation and changes in enforcement. We
       have incurred, and will continue to incur, significant expenses in an effort to comply
       with privacy, data protection and information security standards and protocols
       imposed by law, regulation, industry standards or contractual obligations. Changes
       in existing laws or regulations or adoption of new laws and regulations relating to
       privacy, data protection and information security, particularly any new or modified
       laws or regulations that require enhanced protection of certain types of data or new
       obligations with regard to data retention, transfer or disclosure, could greatly
       increase the cost to us of providing our service offerings, require significant
       changes to our operations or even prevent us from providing certain service
       offerings in jurisdictions in which we currently operate or in which we may operate
       in the future.

       Despite our efforts to comply with applicable laws, regulations and other
       obligations relating to privacy, data protection and information security, it is
       possible that our practices, offerings or platform could fail to meet all of the



                                                15
              Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 16 of 42




        requirements imposed on us by such laws, regulations or obligations. Any failure
        on our part to comply with applicable laws or regulations or any other obligations
        relating to privacy, data protection or information security, or any compromise of
        security that results in unauthorized access, use or release of personally identifiable
        information or other data, or the perception or allegation that any of the foregoing
        types of failure or compromise has occurred, could damage our reputation,
        discourage new and existing drivers and riders from using our platform or result in
        investigations, fines, suspension of one or more of our apps, or other penalties by
        government authorities and private claims or litigation, any of which could
        materially adversely affect our business, financial condition and results of
        operations. Even if our practices are not subject to legal challenge, the perception
        of privacy concerns, whether or not valid, may harm our reputation and brand and
        adversely affect our business, financial condition and results of operations.

        Maintaining and enhancing our brand and reputation is critical to our business
        prospects. We were subject to negative publicity in the past, and failure to maintain
        our brand and reputation will cause our business to suffer.

        Maintaining and enhancing our brand and reputation is critical to our ability to
        attract new consumers, drivers and partners to our platform, to preserve and deepen
        the engagement of our existing consumers, drivers and partners and to mitigate
        legislative or regulatory scrutiny, litigation, government investigations and
        adverse public sentiment. Negative publicity, whether or not justified, can spread
        rapidly through social media. To the extent that we are unable to respond timely
        and appropriately to negative publicity, our reputation and brand can be harmed . .
        ..

(Emphases added.)

        51.      Regarding regulatory oversight, the Registration Statement stated that, in April

2021, the Company had participated in a meeting with Chinese regulators regarding compliance

with antimonopoly, anti-unfair competition, tax, and other related laws. Following the meeting,

the Company conducted a self-inspection as to certain issues, but the Registration Statement stated

that DiDi “cannot assure you that the regulatory authorities will be satisfied with our self-

inspection results or that we will not be subject to any penalty with respect to . . . privacy protection

. . . .” Specifically, it stated:

        For example, in April 2021, the State Administration for Market Regulation,
        together with the Cyberspace Administration and the State Administration of
        Taxation, held a meeting with more than 30 major internet companies in China,



                                                   16
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 17 of 42




       including us. All companies that participated in the meeting were required to
       conduct a self-inspection within one month to identify and correct possible
       violations of anti-monopoly, anti-unfair competition, tax and other related laws and
       regulations and submit their compliance commitments for public supervision. As
       of the date of this prospectus, we have completed the self-inspection and the
       relevant governmental authorities have conducted onsite inspections of our
       company. Our self-inspection uncovered a number of areas which could be
       deemed problematic from the compliance perspective, including potential
       anticompetitive practices in certain ancillary services such as electric vehicle
       charging, disclosure of driver income and related policies, inaccurate marketing
       and promotional materials, potentially unfair pricing in the community group
       buying business which has ceased to be our consolidated subsidiary since March
       31, 2021, and failure to make filings of certain transactions subject to merger
       control review. We have made efforts to correct or improve the above areas to
       ensure compliance to the extent we can. However, we cannot assure you that the
       regulatory authorities will be satisfied with our self-inspection results or that we
       will not be subject to any penalty with respect to any violations of anti-monopoly,
       anti-unfair competition, pricing, advertisement, privacy protection, food safety,
       product quality, tax and other related laws and regulations. We expect that these
       areas will receive greater and continued attention and scrutiny from regulators and
       the general public going forward. As a result, we may be subject to additional
       inspections and/or investigations and may incur additional costs and expenses,
       devote more of our management’s attention and allocate additional resources to
       comply with the relevant laws and regulations and other requirements of relevant
       government authorities.

(Emphases added.)

       52.     The Registration Statement emphasized that DiDi relied on the market in China for

its operations. It stated that “China is the best starting place for realizing [DiDi’s] vision for

mobility” and that “China’s mobility market is expected to reach US$3.9 trillion by 2040, by which

time the penetration of shared mobility and electric vehicles is expected to have increased to 35.9%

and 50.2%, respectively . . . .”

       53.     The Registration Statement also stated that “[i]n 2020, the number of ride hailing

transactions from our top five cities in China constituted approximately 20% of our total China

ride hailing transactions.” Therefore, “any changes to local laws or regulations within these cities




                                                17
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 18 of 42




that affect [the Company’s] ability to operate or increase [its] operating expenses in these markets

would have an adverse effect on our business.”

       54.     Moreover, the Registration Statement stated that the Company purportedly

“follow[ed] strict procedures in collecting, transmitting, storing and using user data pursuant to

[its] data security and privacy policies.” In fact, the Registration Statement represented that DiDi

“collect[s] personal information and other data from [its] users and use such data in the course of

[its] operations only with their prior consent.”

       55.     The Registration Statement for the IPO was issued with materially false facts and

omitted to state other facts necessary to make the statements made not misleading. Specifically,

the Registration Statement was materially false and misleading and omitted to inform investors

that: (i) DiDi’s apps did not comply with applicable laws and regulations governing privacy

protection and the collection of personal information; (ii) the CAC had asked DiDi months or

weeks prior to the IPO to delay its IPO to conduct a self-examination of its network security and

because of national security concerns; (iii) the Company was likely to incur heightened regulatory

scrutiny and adverse regulatory action by ignoring the CAC’s request to postpone the IPO; (iv) as

a result of the foregoing, DiDi’s apps were reasonably likely to be taken down from app stores in

China, which would have an adverse effect on its financial results and operations; and (v) as a

result of the foregoing, Defendants’ positive statements about the Company’s business, operations,

and prospects were materially misleading and/or lacked a reasonable basis.

        Materially False and Misleading Statements Issued During the Class Period

       56.     The Class Period begins on June 30, 2021. On that day, the Company filed its

Prospectus, which contained the statements referenced in ¶¶ 48-54.




                                                   18
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 19 of 42




       57.     The above statements identified in ¶ 56 were materially false and/or misleading, as

well as failed to disclose material adverse facts about the Company’s business, operations, and

prospects to the extent that the statements emphasized the importance of the Chinese market and

purported to warn investors that the regulatory authorities “could” find the Company to be out of

compliance with laws and regulations or might not be satisfied with the Company’s self-inspection

results, which in turn could result in the suspension of operations or other penalties that could

materially adversely affect DiDi’s business.         Specifically, Defendants failed to disclose to

investors that: (i) DiDi’s apps did not comply with applicable laws and regulations governing

privacy protection and the collection of personal information; (ii) the CAC had already asked DiDi

weeks or months prior to the IPO to delay its IPO to conduct a self-examination of its network

security and because of national security concerns; (iii) the Company was likely to incur

heightened regulatory scrutiny and adverse regulatory action by ignoring the CAC’s request to

postpone the IPO; (iv) as a result of the foregoing, DiDi’s apps were reasonably likely to be taken

down from app stores in China, which would have an adverse effect on its financial results and

operations; and (v) as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.

                                   The Truth Begins to Emerge

       58.     On July 2, 2021, the CAC stated that it had launched an investigation into DiDi to

protect national security and the public interest.

       59.     On this news, the Company’s share price fell $0.87 per share, or approximately

5.3%, to close at $15.53 per share on July 2, 2021, on unusually heavy trading volume.

       60.     Also on July 2, 2021, DiDi issued a press release that stated:




                                                 19
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 20 of 42




       DiDi . . . the world’s leading mobility technology platform, today announced that
       pursuant to the announcement posted by the PRC’s Cyberspace Administration
       Office on July 2, 2021, DiDi is subject to cybersecurity review by the authority.
       During the review, DiDi is required to suspend new user registration in China.

       DiDi will fully cooperate with the PRC government authority during the review. It
       plans to conduct a comprehensive examination of cybersecurity risks and continue
       to improve on its cybersecurity systems and technology capabilities.

       Apart from the suspension of new user registration in China, DiDi maintains normal
       operation.

       61.     The above statements identified in ¶ 60 were materially false and/or misleading, as

well as failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors that: (i) DiDi’s apps did not

comply with applicable laws and regulations governing privacy protection and the collection of

personal information; (ii) the CAC had already asked DiDi weeks or months prior to the IPO to

delay its IPO to conduct a self-examination of its network security and because of national security

concerns; (iii) as a result of the foregoing, DiDi’s apps were reasonably likely to be taken down

from app stores in China, which would have an adverse effect on its financial results and

operations; and (iv) as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.

       62.     On Sunday, July 4, 2021, DiDi issued a press release announcing that the CAC

ordered smartphone app stores to stop offering the “DiDi Chuxing” app because it “collect[ed]

personal information in violation of relevant PRC laws and regulations.” The Company was

ordered to make changes to comply with Chinese data protection rules to “ensure the safety of the

personal information of users.” DiDi stated that it “will strive to rectify any problems, improve its

risk prevention awareness and technological capabilities, protect users’ privacy and data security,




                                                 20
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 21 of 42




and continue to provide secure and convenient services to its users.” Though users who previously

downloaded the app could continue to use it, DiDi stated that “the app takedown may have an

adverse impact on its revenue in China.”

       63.     On July 5, 2021, The Wall Street Journal reported that the CAC had asked the

Company weeks prior to the IPO to postpone the Offering because of national security concerns

and to “conduct a thorough self-examination of its network security.” Subsequently, Bloomberg

and other sources reported on July 6, 2021, that the CAC had asked DiDi at least three months

earlier to delay its IPO because of national security concerns.

       64.     On this news, the Company’s share price fell $3.04 per share, or 19.6%, to close at

$12.49 per share on July 6, 2021, on unusually heavy trading volume.

       65.     On July 9, 2021, The Wall Street Journal published an article entitled “China

Orders Stores to Remove More Apps Operated by Didi: Cyber watchdog says the apps illegally

collect personal data” which reported, in relevant part:

       China ordered mobile app stores to remove 25 more apps operated by Didi Global
       Inc.’s [] China arm, saying the apps illegally collect personal data, escalating its
       regulatory actions against the ride-hailing company.

       The apps newly targeted on Friday include Didi’s app for drivers offering rides
       through its platform, an app for corporate users and a financing app . . . .

       The cyber watchdog also banned websites and platforms from providing access
       to Didi-linked services in China, according to the watchdog’s statement.

                                               ***

       Didi said it will follow the authorities’ orders. In a statement it posted on social
       media platform Weibo, the company also said it guarantees personal data security
       ....

       Users of Didi’s main app in China are able to hail rides, rent bikes and even buy
       groceries. Other apps operated by Didi are linked to, or supplement, services
       offered on the main app. The apps that regulators targeted Friday include those for




                                                21
              Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 22 of 42




        drivers providing rides through Didi and types for specific users such as corporate
        customers or the elderly.

        The latest regulatory actions could further dent Didi’s business in its home
        market, which the company relies heavily on for revenue even as it expands into
        overseas markets . . . .

        Some rivals have already started marketing more aggressively in recent days in
        an effort to steal market share. Didi’s Chinese market share is around 80% to
        90%, according to Cherry Leung, an analyst at Sanford C. Bernstein in Hong Kong.

(Emphases added.)

        66.     On July 12, 2021, before market hours, the Company issued a press release entitled

“Didi Announces Takedown of Additional Apps in China” which announced, in relevant part:

        According to the announcement posted by the [CAC] on July 9, 2021, the CAC
        stated that it was confirmed that 25 apps operated by the Company in China,
        including the apps used by users and drivers, had the problem of collecting
        personal information in serious violation of relevant PRC laws and regulations.
        Pursuant to the PRC’s Cybersecurity Law, the CAC notified app stores to take
        down these apps and cease to provide viewing and downloading service in China,
        and required the Company to strictly comply with relevant laws and regulations,
        follow the relevant standards set by the PRC government authorities, and rectify
        the problem to ensure the security of users’ personal information. The Company
        expects that the app takedown may have an adverse impact on its revenue in
        China.

        67.     On this news, the Company’s share price fell $0.87 per share, or approximately

7.23%, to close at $11.16 per share on July 12, 2021, further damaging investors.

        68.     On July 16, 2021, The Wall Street Journal published an article entitled “China

Sends State Security, Police Officials to Didi for Cybersecurity Probe” which reported, in relevant

part:

        China sent regulators including state security and police officials to Didi Global
        Inc.’s [] ride-hailing business on Friday as part of a cybersecurity investigation, the
        latest development in a regulatory saga that has gripped China’s tech industry.

        Regulators from government units including the Ministry of Public Security, the
        Ministry of State Security, the [CAC], the Ministry of Transport and Ministry of




                                                  22
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 23 of 42




       Natural Resources will be stationed at Didi starting Friday for the investigation, the
       cyberspace administration said in an online statement.

       The [CAC], the country’s internet regulator, earlier this month ordered Didi to
       undergo a cybersecurity review over national-security concerns, days after the
       company raised $4.4 billion in a New York initial public offering. The regulator
       also said Didi illegally collected personal data and ordered more than two dozen of
       its apps removed from app stores.

       The Ministry of Public Security is in charge of China’s domestic security, while the
       Ministry of State Security oversees the country’s civilian arm for intelligence
       gathering and counterespionage . . . .

       Still, their participation signals the potentially serious nature of the investigation.
       Potential outcomes include financial penalties, suspensions of business licenses
       and criminal charges.

       The large number of ministries participating in the probe also highlights the
       breadth of the data Didi holds and that is now coming under regulatory scrutiny.
       The Transport Ministry regulates the ride-hailing industry, while the Ministry of
       Natural Resources is in charge of mapping and road surveying.

(Emphases added.)

       69.     On July 18, 2021, The Wall Street Journal published an article entitled “In the New

China, Didi’s Data Becomes a Problem” which reported the following, in relevant part, regarding

the amount and types of data the Company holds and compiles:

       Bolstered by its wide swath of data on users, mapping and traffic, Didi Global
       Inc. became the dominant ride-hailing company in China. Now, that data is
       turning into a liability . . . .

       [Chinese state-security, police officials, and other regulators’] target is a company
       with 377 million annual active users and 13 million annual active drivers in China.
       Users turn over their cellphone numbers, which in China are linked to their real
       names and identifications. They also often voluntarily share photos, frequent
       destinations such as home and office, their gender, age, occupation and
       companies. To use other Didi services such as carpooling or bike sharing,
       customers might also have to share other personal information including facial-
       recognition data.

       Drivers must give Didi their real names, vehicle information, criminal records,
       and credit- and bank-card information.




                                                 23
    Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 24 of 42




The company in securities filings touts its repository of real-world traffic data as
the world’s largest. The 25 million daily rides on its platform in China feed a
database of pickup points, destinations, routes, distance and duration. In-car
cameras and voice recorders capture conversations.

Adding to the sensitivity, the company in 2017 won a government license to
produce high-precision maps, a sector shut to foreign companies for national-
security reasons. It is a rare privilege—only 29 Chinese entities are licensed to do
detailed surveying and mapping, according to data compiled by researcher IDC and
government statements. That, combined with Didi’s real-time location data, could
raise national-security concerns, analysts and lawyers said.

“Mapping points to potentially sensitive areas such as Chinese defense zones, and
this can be a treasure trove of information for hostile actors,” said Carly Ramsey, a
Shanghai-based director at consulting firm Control Risks Group . . . .

The company has said it stores all its domestic user data in China. In addition to
ride hailing and bike sharing, the company operates financial services, a group-
buying grocery business, and a van-hailing service for moving or carrying large
items.

A 2015 collaboration between Didi and a unit of China’s state-run Xinhua News
Agency provided startling visibility into what this data could reveal about the
government. The project analyzed rides to or from various government
departments, including 1,327 trips in 24 hours to or from the Ministry of Public
Security, China’s police. The article gave a detailed hourly breakdown of the
arrivals and departures, then cross-referenced them to investigations in the news to
speculate about what cases might have been keeping officers busy.

Xinhua and Didi also compared rides to and from about 20 other ministries and
government departments. The data showed 298 rides left the now-dissolved
Ministry of Land and Resources between the hours of 6 p.m. and 2 a.m. in the two
days the study was conducted, leading the authors to conclude the ministry had the
“most ruthless” overtime hours.

                                       ***

In 2017, state-run CCTV ran an exposé showing how a consumer’s Didi user
records, including pickup and drop-off locations and timings, could be purchased
on the black market for the equivalent of around $8.50 for a page of data.

                                       ***

In March, a Didi executive speaking at a “smart transportation” conference in
Nanjing, in eastern China, said the company could be a valuable partner to the
Transport Ministry, according to material posted on the event organizer’s website.



                                         24
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 25 of 42




       Didi cars travel Beijing streets hundreds of times every day, if not more, and the
       data gathered gives an accurate picture of the city’s traffic conditions, said Ding
       Neng, a vice president at the company. The in-car cameras Didi has installed in
       more than 300 Chinese cities also constantly record video from inside and outside
       the vehicle, Mr. Ding told attendees.

       In Shenzhen, Didi built a big data transportation management platform with the
       local transportation regulator. The company also helped install hundreds of
       smart traffic signals in Wuhan, Jinan and other cities to ease congestion by
       crunching data from its ride-hailing operations, including routes and speeds.

       However, the company has resisted sharing certain data with regulators. In 2018,
       after two incidents of female passengers killed by Didi drivers, a Guangdong
       province transportation official said the company hadn’t fully complied with
       regulations that required it to send real-time data on vehicle routes and driver
       information to a supervising platform run by authorities.

(Emphases added.)

       70.       On this news, the Company’s share price fell $0.91 per share, or 7.6%, to close at

$11.06 per share on July 19, 2021, further damaging investors.

                                    The Truth Fully Emerges

       71.       On July 22, 2021, before market hours, Bloomberg published an article entitled

“China Weighs Unprecedented Penalty for Didi After U.S. IPO” which reported, in relevant part,

the following:

       Chinese regulators are considering serious, perhaps unprecedented, penalties for
       Didi Global Inc. after its controversial initial public offering last month,
       according to people familiar with the matter.

       Regulators see the ride-hailing giant’s decision to go public despite pushback from
       the [CAC] as a challenge to Beijing’s authority, the people said, asking not to be
       named because the matter is private . . . .

       Regulators are weighing a range of potential punishments, including a fine,
       suspension of certain operations or the introduction of a state-owned investor,
       the people said. Also possible is a forced delisting or withdrawal of Didi’s U.S.
       shares, although it’s unclear how such an option would play out . . . .

       Beijing is likely to impose harsher sanctions on Didi than on Alibaba Group
       Holding Ltd., which swallowed a record $2.8 billion fine after a months-long



                                                 25
          Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 26 of 42




      antitrust investigation and agreed to initiate measures to protect merchants and
      customers, the people said.

                                             ***

      China’s regulators largely supported the idea of an IPO, but they expressed
      concerns about Didi’s data security practices since at least April, the people said.
      In one example of concern, Didi had disclosed statistics on taxi trips taken by
      government officials, one of the people said, although it’s not clear whether that
      specific issue was raised with the company.

      Regulators urged Didi to ensure the security of its data before proceeding with
      the IPO or to shift the location to Hong Kong or mainland China where disclosure
      risks would be lower, the people said. Regulators didn’t explicitly forbid the
      company from going public in the U.S., but they felt certain Didi understood the
      official instructions, they said.

      One person involved in the meetings, when asked why Didi didn’t act on
      suggestions from regulators, referred to a proverb that you can’t wake a person
      pretending to sleep.

                                             ***

      Some regulatory officials expressed in private that they think Didi may have rushed
      its IPO out before China unveiled a new web security law, which could have hurt
      its valuation, one of the people said. Just days after the offering, China proposed
      new rules that would require nearly all companies seeking to list in foreign
      countries to undergo a CAC cybersecurity review.

                                             ***

      By March, they had homed in on the U.S. because the listing rules were more
      amenable and the company expected a better valuation from investors familiar with
      its American counterpart, Uber Technologies Inc. The Hong Kong exchange also
      questioned Didi’s compliance with Chinese regulations. It didn’t have licenses to
      operate in certain cities and many of its drivers lacked a household registration,
      or hukou, for the cities where they lived, part of municipal requirements for
      providing on-demand ride-hailing services there.

                                             ***

      Cheng, President Jean Liu, investors and their bankers faced the choice of erring
      on the side of caution or proceeding with an offering that would fill the
      company’s coffers and enrich all of them. On June 28, they gave the green light.

(Emphases added.)



                                              26
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 27 of 42




       72.     On this news, the Company’s share price fell $3.44 per share, or nearly 30%, over

the next two trading days to close at $8.06 per share on July 23, 2021, further damaging investors.

       73.     As of the time this Complaint was filed, the price of DiDi ADSs continues to trade

below the $14.00 per ADS Offering price, damaging investors.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       74.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased

or otherwise acquired publicly traded DiDi securities: (a) pursuant and/or traceable to the

Registration Statement issued in connection with the Company’s IPO; and/or (b) during the Class

Period; and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,

the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors, or assigns, and any entity in which

Defendants have or had a controlling interest.

       75.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, DiDi’s shares actively traded on the NYSE. While

the exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through appropriate discovery, Plaintiff believes that there are at least hundreds or thousands of

members in the proposed Class. Millions of DiDi shares were traded publicly during the Class

Period on the NYSE. Record owners and other members of the Class may be identified from

records maintained by DiDi or its transfer agent and may be notified of the pendency of this action

by mail, using the form of notice similar to that customarily used in securities class actions.




                                                 27
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 28 of 42




       76.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       77.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

       78.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               a.      whether the federal securities laws were violated by Defendants’ acts as

                       alleged herein;

               b.      whether statements made by Defendants to the investing public during the

                       Class Period omitted and/or misrepresented material facts about the

                       business, operations, and prospects of DiDi; and

               c.      to what extent the members of the Class have sustained damages and the

                       proper measure of damages.

       79.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                         LOSS CAUSATION

       80.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.




                                                28
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 29 of 42




       81.     During the Class Period, Plaintiff and the Class purchased DiDi’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                  SCIENTER ALLEGATIONS

       82.     As alleged herein, with respect to claims under the Exchange Act, DiDi and the

Exchange Act Individual Defendants acted with scienter because they knew that the public

documents and statements issued or disseminated in the name of the Company were materially

false and/or misleading; knew that such statements or documents would be issued or disseminated

to the investing public; and knowingly and substantially participated or acquiesced in the issuance

or dissemination of such statements or documents as primary violations of the federal securities

laws. As set forth elsewhere herein in detail, DiDi and the Exchange Act Individual Defendants,

by virtue of their receipt of information reflecting the true facts regarding DiDi, their control over,

and/or receipt and/or modification of DiDi’s allegedly materially misleading misstatements and/or

their associations with the Company which made them privy to confidential proprietary

information concerning DiDi, participated in the fraudulent scheme alleged herein.

       83.     DiDi and the Exchange Act Individual Defendants knew or recklessly disregarded

the falsity and misleading nature of the information which they caused to be disseminated to the

investing public. The ongoing fraudulent scheme described in this Complaint could not have been

perpetrated without the knowledge and complicity of the personnel at the highest level of the

Company, including the Exchange Act Individual Defendants. Defendants had the motive and

opportunity to perpetrate the fraudulent scheme and course of business described herein because




                                                  29
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 30 of 42




the Exchange Act Individual Defendants were the most senior offices of DiDi, issued statements

and press releases on behalf of DiDi, and had the opportunity to commit the fraud alleged herein.

Further, the Exchange Act Individual Defendants were motivated to commit the fraud alleged to

complete the IPO with shares at an inflated price and to maintain shares at inflated prices during

the Class Period.

                    APPLICABILITY OF PRESUMPTION OF RELIANCE
                        (FRAUD-ON-THE-MARKET DOCTRINE)

       84.     The market for DiDi’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, DiDi’s securities traded at artificially inflated prices during the Class Period. Plaintiff

and other members of the Class purchased or otherwise acquired the Company’s securities relying

upon the integrity of the market price of DiDi’s securities and market information relating to DiDi,

and have been damaged thereby.

       85.     During the Class Period, the artificial inflation of DiDi’s shares was caused by the

material misrepresentations and/or omissions particularized in this Complaint causing the damages

sustained by Plaintiff and other members of the Class. As described herein, during the Class

Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about DiDi’s business, prospects, and operations. These material misstatements and/or

omissions created an unrealistically positive assessment of DiDi and its business, operations, and

prospects, thus causing the price of the Company’s securities to be artificially inflated at all

relevant times, and when disclosed, negatively affected the value of the Company’s shares.

Defendants’ materially false and/or misleading statements during the Class Period resulted in

Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

inflated prices, and each of them has been damaged as a result.



                                                 30
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 31 of 42




       86.     At all relevant times, the market for DiDi’s securities was an efficient market for

the following reasons, among others:

               a.      DiDi shares met the requirements for listing, and were listed and actively

                       traded on the NYSE, a highly efficient and automated market;

               b.      As a regulated issuer, DiDi filed periodic public reports with the SEC and/or

                       the NYSE;

               c.      DiDi was covered regularly by securities analysts; and

               d.      DiDi regularly issued press releases which were carried by national news

                       wires. Each of these releases was publicly available and entered the public

                       marketplace.

       87.     As a result of the foregoing, the market for DiDi’s securities promptly digested

current information regarding DiDi from all publicly available sources and reflected such

information in DiDi’s share price. Under these circumstances, all purchasers of DiDi’s securities

during the Class Period suffered similar injury through their purchase of DiDi’s securities at

artificially inflated prices and a presumption of reliance applies.

       88.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                       NO SAFE HARBOR

       89.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then existing facts and




                                                 31
             Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 32 of 42




conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of DiDi

who knew that the statement was false when made.

                                             COUNT I

             (Violations of Section 11 of the Securities Act Against All Defendants)

       90.      Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein, except any allegation of fraud, recklessness, or intentional misconduct.

       91.      This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. § 77k,

on behalf of the Class, against the Defendants.

       92.      The Registration Statement for the IPO was inaccurate and misleading, contained

untrue statements of material facts, omitted to state other facts necessary to make the statements

made not misleading, and omitted to state material facts required to be stated therein.

       93.      DiDi is the registrant for the IPO. The Defendants named herein were responsible

for the contents and dissemination of the Registration Statement.

       94.      As issuer of the shares, DiDi is strictly liable to Plaintiff and to the members of the

Class who purchased the Company’s shares pursuant and/or traceable to the Registration



                                                  32
                 Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 33 of 42




Statement for the IPO which contained the materially untrue statements and omissions alleged

herein.

          95.      None of the Defendants named herein made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the Registration Statement were

true and without omissions of any material facts and were not misleading.

          96.      The Individual Defendants were officers and/or directors of DiDi and signed the

Registration Statement or authorized it to be signed on their behalf and were responsible for the

contents and dissemination of the Registration Statement.

          97.      By reasons of the conduct herein alleged, each Defendant violated, and/or

controlled a person who violated Section 11 of the Securities Act.

          98.      Plaintiff acquired DiDi shares pursuant and/or traceable to the Registration

Statement for the IPO.

          99.      Plaintiff and the Class have sustained damages. The value of DiDi shares has

declined substantially subsequent to and due to the Defendants’ violations.

                                                COUNT II

     (Violations of Section 15 of the Securities Act Against the Individual Defendants)

          100.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein, except any allegation of fraud, recklessness, or intentional misconduct.

          101.     This Count is asserted against the Individual Defendants and is based upon Section

15 of the Securities Act, 15 U.S.C. § 77o, on behalf of the Class, against the Individual Defendants.

          102.     The Individual Defendants, by virtue of their offices, directorship, and specific acts

were, at the time of the wrongs alleged herein and as set forth herein, controlling persons of DiDi




                                                    33
               Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 34 of 42




within the meaning of Section 15 of the Securities Act. The Individual Defendants had the power

and influence and exercised the same to cause DiDi to engage in the acts described herein.

        103.     The Individual Defendants’ positions made them privy to and provided them with

actual knowledge of the material facts concealed from Plaintiff and the Class.

        104.     By virtue of the conduct alleged herein, the Individual Defendants are liable for the

aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages suffered.

                                             COUNT III

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                Against DiDi and the Exchange Act Individual Defendants)

        105.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        106.     During the Class Period, DiDi and the Exchange Act Individual Defendants carried

out a plan, scheme and course of conduct which was intended to and, throughout the Class Period,

did: (i) deceive the investing public, including Plaintiff and other Class members, as alleged herein;

and (ii) cause Plaintiff and other members of the Class to purchase DiDi’s securities at artificially

inflated prices. In furtherance of this unlawful scheme, plan and course of conduct, DiDi and the

Exchange Act Individual Defendants, and each defendant, took the actions set forth herein.

        107.     DiDi and the Exchange Act Individual Defendants (i) employed devices, schemes,

and artifices to defraud; (ii) made untrue statements of material fact and/or omitted to state material

facts necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities in an effort to maintain artificially high market prices for DiDi’s securities in violation

of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder. DiDi and the




                                                  34
              Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 35 of 42




Exchange Act Individual Defendants are sued either as primary participants in the wrongful and

illegal conduct charged herein or as controlling persons as alleged below.

       108.     DiDi and the Exchange Act Individual Defendants, individually and in concert,

directly and indirectly, by the use, means or instrumentalities of interstate commerce and/or of the

mails, engaged and participated in a continuous course of conduct to conceal adverse material

information about DiDi’s financial well-being and prospects, as specified herein.

       109.     DiDi and the Exchange Act Individual Defendants employed devices, schemes and

artifices to defraud, while in possession of material adverse non-public information and engaged

in acts, practices, and a course of conduct as alleged herein in an effort to assure investors of DiDi’s

value and performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state material

facts necessary in order to make the statements made about DiDi and its business operations and

future prospects in light of the circumstances under which they were made, not misleading, as set

forth more particularly herein, and engaged in transactions, practices and a course of business

which operated as a fraud and deceit upon the purchasers of the Company’s securities during the

Class Period.

       110.     Each of DiDi’s and the Exchange Act Individual Defendants’ primary liability and

controlling person liability arises from the following facts: (i) the Exchange Act Individual

Defendants were high-level executives and/or directors at the Company during the Class Period

and members of the Company’s management team or had control thereof; (ii) each of these

defendants, by virtue of their responsibilities and activities as a senior officer and/or director of

the Company, was privy to and participated in the creation, development and reporting of the

Company’s internal budgets, plans, projections and/or reports; (iii) each of these defendants




                                                  35
              Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 36 of 42




enjoyed significant personal contact and familiarity with the other defendants and was advised of,

and had access to, other members of the Company’s management team, internal reports and other

data and information about the Company’s finances, operations, and sales at all relevant times;

and (iv) each of these defendants was aware of the Company’s dissemination of information to the

investing public which they knew and/or recklessly disregarded was materially false and

misleading.

       111.     DiDi and the Exchange Act Individual Defendants had actual knowledge of the

misrepresentations and/or omissions of material facts set forth herein, or acted with reckless

disregard for the truth in that they failed to ascertain and to disclose such facts, even though such

facts were available to them. Such defendants’ material misrepresentations and/or omissions were

done knowingly or recklessly and for the purpose and effect of concealing DiDi’s financial well-

being and prospects from the investing public and supporting the artificially inflated price of its

securities. As demonstrated by DiDi and the Exchange Act Individual Defendants’ overstatements

and/or misstatements of the Company’s business, operations, financial wellbeing, and prospects

throughout the Class Period, DiDi and the Exchange Act Individual Defendants, if they did not

have actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing

to obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       112.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of DiDi’s

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company’s securities were artificially inflated, and relying directly or indirectly on

the false and misleading statements made by DiDi and the Exchange Act Individual Defendants,




                                                 36
               Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 37 of 42




or upon the integrity of the market in which the securities trade, and/or in the absence of material

adverse information that was known to or recklessly disregarded by DiDi and the Exchange Act

Individual Defendants, but not disclosed in public statements by DiDi and the Exchange Act

Individual Defendants during the Class Period, Plaintiff and the other members of the Class

acquired DiDi’s securities during the Class Period at artificially high prices and were damaged

thereby.

        113.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that DiDi was experiencing, which were not disclosed by Defendants, Plaintiff and other members

of the Class would not have purchased or otherwise acquired their DiDi securities, or, if they had

acquired such securities during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

        114.     By virtue of the foregoing, DiDi and the Exchange Act Individual Defendants

violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

        115.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s securities during the Class Period.

                                             COUNT IV

   (Violations of Section 20(a) of the Exchange Act Against the Exchange Act Individual
                                         Defendants)

        116.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.




                                                  37
              Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 38 of 42




       117.     The Exchange Act Individual Defendants acted as controlling persons of DiDi

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

high-level positions and their ownership and contractual rights, participation in, and/or awareness

of the Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the Exchange Act Individual

Defendants had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.             The Exchange Act

Individual Defendants were provided with or had unlimited access to copies of the Company’s

reports, press releases, public filings, and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       118.     In particular, the Exchange Act Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, had the power to control

or influence the particular transactions giving rise to the securities violations as alleged herein, and

exercised the same.

       119.     As set forth above, DiDi and the Exchange Act Individual Defendants each violated

Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder by their acts and

omissions as alleged in this Complaint. By virtue of their position as controlling persons, the

Exchange Act Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act. As

a direct and proximate result of DiDi’s and the Exchange Act Individual Defendants’ wrongful

conduct, Plaintiff and other members of the Class suffered damages in connection with their

purchases of the Company’s securities during the Class Period.




                                                  38
            Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 39 of 42




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       A.      Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       B.      Awarding compensatory damages in favor of Plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.      Such other and further relief as the Court may deem just and proper.

                              DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: August 4, 2021

                                                        Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        James M. LoPiano
                                                        600 Third Avenue
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        jalieberman@pomlaw.com
                                                        ahood@pomlaw.com
                                                        jlopiano@pomlaw.com

                                                        Attorneys for Plaintiff




                                                   39
              Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 40 of 42



                                      CERTIFICATION PURSUANT
                                    TO FEDERAL SECURITIES LAWS


         1.        I, Michal Kucharski, make this declaration pursuant to Section 27(a)(2) of the Securities

Act of 1933 (the “Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (the

“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

         2.        I have reviewed a Complaint against DiDi Global Inc. f/k/a Xiaoju Kuaizhi Inc. (“DiDi”

or the “Company”) and authorize the filing of a comparable complaint on my behalf.

         3.        I did not purchase or acquire DiDi securities at the direction of plaintiffs’ counsel or in

order to participate in any private action arising under the Securities Act or the Exchange Act.

         4.        I am willing to serve as a representative party on behalf of a Class of investors who

purchased or otherwise acquired publicly traded DiDi securities: (a) pursuant and/or traceable to the

Registration Statement issued in connection with the Company’s IPO as specified in the Complaint;

and/or (b) during the Class Period as specified in the Complaint; including providing testimony at

deposition and trial, if necessary. I understand that the Court has the authority to select the most adequate

lead plaintiff in this action.

         5.        The attached sheet lists all of my transactions in publicly traded DiDi securities: (a)

pursuant and/or traceable to the Registration Statement issued in connection with the Company’s IPO as

specified in the Complaint; and/or (b) during the Class Period as specified in the Complaint.

         6.        During the three-year period preceding the date on which this Certification is signed, I

have not served or sought to serve as a representative party on behalf of a class under the federal

securities laws.

         7.        I agree not to accept any payment for serving as a representative party on behalf of the

class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable

costs and expenses directly relating to the representation of the class as ordered or approved by the Court.
           Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 41 of 42



      8.     I declare under penalty of perjury that the foregoing is true and correct.




            31/07/2021
Executed _____________________________
              (Date)



                                               _______________________________________
                                                      (Signature)

                                                       Michal Kucharski
              Case 1:21-cv-06603 Document 1 Filed 08/04/21 Page 42 of 42



DiDi Global Inc. (DIDI)                                               Kucharski, Michal

                                     List of Purchases and Sales

      Transaction                                    Number of      Price Per
         Type              Date                      Shares/Unit   Share/Unit

        Purchase          7/1/2021                        135      $15.6300
        Purchase          7/1/2021                        104      $15.9800
          Sale            7/6/2021                       (238)     $11.5900
